Citation Nr: 1109436	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-39 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial evaluation in excess of 10 percent for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served from February 1997 to July 1997, February 2002 to September 2002, and September 2005 to December 2006, some of which was performed under Title 10 orders.  He had additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2011, the Veteran testified at a hearing before the Board.  At the hearing, the Veteran submitted additional evidence to the Board in the form of a statement from his wife.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.

(The decision below addresses the Veteran's claim of service connection for a left wrist disability.  The remaining claims on appeal are addressed in the remand that follows the Board's decision.)


FINDING OF FACT

Current left wrist disability has not been shown.



CONCLUSION OF LAW

The Veteran does not have a left wrist disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim of service connection for a left wrist disability has been accomplished.  Through a March 2008 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim of service connection.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the March 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the left wrist issue.  The Veteran's available service treatment and personnel records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Muskogee, Oklahoma, and its associated outpatient clinic in Tulsa.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  Additionally, as noted in the introduction, the Veteran was afforded a hearing before the Board in January 2011, the transcript of which is of record.

The Board notes that only some of the Veteran's service treatment records were obtained.  Treatment records from his most recent period of active duty were not located.  The RO sent no fewer than seven record requests in an attempt to obtain additional service records.  The State Records Manager of the Oklahoma National Guard-the Veteran's most recent service department-indicated that it was unknown where the Veteran's medical records were.  Further efforts to obtain additional service treatment records would be futile.  Therefore, a remand of this issue in order to make further requests for service treatment records is not necessary.  Even so, as detailed below, the evidence shows that the Veteran experienced an in-service injury to the left wrist.  The claim turns on whether the Veteran has a current left wrist disability.  Additional service treatment records would not be particularly relevant in answering this question.

The Veteran was provided a VA examination in connection with his claim in June 2008, the report of which is of record.  That examination report and additional imaging reports contain sufficient evidence by which to decide the claim in regards to whether the Veteran has a current left wrist disability.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

The Veteran asserts that he has a left wrist disability that is the result of his active military service.  He testified that, in or around August 2006, he was manning a gun of a Humvee on patrol in Iraq.  According to the Veteran, his patrol was in pursuit of a "bongo truck" after a traffic stop.  His vehicle hit a hole in the road created by a previous IED (improvised explosive device) explosion.  The impact launched the Veteran from the gun platform and his left wrist bent backwards when he landed.  The Veteran states that he has experienced pain and numbness in the left wrist and fingers since the injury.  He maintains that any current left wrist disability is due to the in-service injury.  Thus, the Veteran contends that service connection is warranted.

The Veteran's available service records do not reference a left wrist injury or the August 2006 incident.  However, as noted previously, no treatment records are available from this period of the Veteran's service.  Nevertheless, such an injury is consistent with the Veteran's circumstances of service.  Personnel records document that he participated in the Iraq Campaign and Iraqi Freedom.  During that time period, the Veteran's MOS (military occupation specialty) was "11B10" infantryman.  Moreover, a June 2006 "Recommendation for Award" for meritorious service in Iraq reflects that the Veteran took part in combat operations and "conducted over 200 combat patrols in support of an infantry platoon in an extremely hazardous area of operations," which included incidents of small arms fire and IEDs.

In addition, D.B., a sergeant who served with the Veteran, testified at the Veteran's hearing.  D.B. recalled the August 2006 Humvee incident as he was the commander of the vehicle.  Other service members, M.M. and K.F., submitted statements wherein they also recalled that the August 2006 incident occurred and that the Veteran injured his left wrist.  In view of the seemingly credible statements and testimony, the Board finds that the Veteran likely injured his left wrist in an August 2006 Humvee incident as he has described.

Although the evidence establishes that the Veteran experienced an in-service injury to the left wrist, a current disability must be evident in order for service connection to be awarded.  In McClain v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that a current disability may be shown even though the disability resolves prior to the adjudication of the claim as long as a veteran has a disability at the time the claim is filed or during the pendency of the claim.  21 Vet. App. 319, 321 (2007).

The Veteran's post-service medical records show treatment for complaints of left wrist pain at the Muskogee VAMC and Tulsa outpatient clinic.  However, the treatment records do not contain a diagnosis of a left wrist disability, only for "pain."  In December 2007, the Veteran underwent VA examination in connection with other claims.  During the course of the examination, the examiner noted there was painful limitation of motion in the left wrist.  The examiner included "internal derangement" of the left wrist in the diagnoses section.  An addendum to the report indicated that x-rays of the Veteran's left wrist were normal.  

In June 2008, the Veteran underwent additional VA examination of the left wrist.  The examiner noted the history of an in-service left wrist injury and examined the Veteran.  The examiner stated that x-rays of the left wrist showed that there was a radiolucent area in the radial styloid process.  The examiner stated that a left wrist diagnosis was not possible because further studies were needed.

In an addendum to the June 2008 report, the VA examiner stated that a bone scan of the left wrist was needed in order to make a diagnosis.  A bone scan and additional x-rays were taken in July 2008.  X-rays of the left wrist were negative.  The bone scan was also negative.  In the addendum, the examiner stated that internal derangement of the left wrist could not be confirmed with the available information and no alternative diagnosis was suggested.

Notably, although the bone scan was negative, the report indicated that if the Veteran had persistent clinical symptoms related to the left wrist, an MRI (magnetic resonance imaging) scan could be performed.  VA treatment records reflect that pain did persist and an MRI was ordered from Broken Arrow Medical Center by the Veteran's VA treating physician.  The January 2009 MRI report included an impression of:  "Small perforation in the triangular fibrocartilage complex near the radial insertion, opposing the lunotriquetral ligament and joint space.  Contrast mixture is entering the distal radioulnar joint."  The impression continued:  "Other ligaments intact.  No abnormal marrow signal.  Tendons are intact.  No loose bodies."

In February 2009, the VA treating physician again addressed the Veteran's complaint of left wrist pain.  The physician examined the Veteran and reviewed the January 2009 MRI report.  The physician noted that the MRI was essentially normal other than the small perforation of the triangle fibrocartilage complex at its radial insertion.  The examiner stated that it was unclear if this represented a perforation or a traumatic tear.  It was noted that the perforation did not correspond with the Veteran's symptoms, which were more to the dorsal radial aspect of the wrist as opposed to the ulnar aspect of the wrist.  The examiner's impression was again left wrist "pain" with an unclear etiology.

In consideration of the evidence of record, the Board finds that diagnosis of current left wrist disability has not been shown.  Although the evidence shows that the Veteran experiences left wrist pain, an associated diagnosis is not evident.  An element of a service connection claim is the existence of a current disability.  However, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

After multiple physical examinations and imaging (x-rays, bone scan, and MRI) of the left wrist, a diagnosis could not be made.  The imaging appears to have shown some type of small abnormality, but it did not ultimately lead any medical professional to make a diagnosis other than "pain."  Additionally, the Board does not find that the December 2007 examiner's diagnosis of "internal derangement" of the left wrist is sufficient evidence to substantiate the current disability element of the claim.  First, it was made prior to when the Veteran's claim of service connection for a left wrist disability was received (February 2008), which distinguishes this case from McClain.  Second, the evidence does not indicate that the Veteran had a left wrist disability that resolved; rather, it appears that the December 2007 diagnosis was incorrect as subsequent physicians could not confirm such a diagnosis even after more comprehensive imaging was produced.  Ultimately, the evidence shows that, during the pendency of the claim, a diagnosis pertaining to the left wrist has not been made other than for "pain."

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The evidence reflects that the Veteran does not have diagnosed left wrist disability.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for a left wrist disability is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for a left wrist disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a left wrist disability is denied.


REMAND

The Board finds that additional development is necessary in regards to the claims of service connection for hearing loss and sleep apnea, and the issue of entitlement to an initial evaluation in excess of 10 percent for psoriasis.

The Veteran asserts that he has hearing loss that is the result of his active military service.  He testified that he was repeatedly exposed to loud noise from gun fire during training in an anti-tank missile unit and while serving in Iraq.  The Veteran stated that he was involved in firefights and nearby when IEDs and mortars exploded.  D.B. testified that the Veteran went on over 900 patrols in Iraq and that D.B. had to repeat himself to the Veteran because the Veteran could not hear well.  The Veteran maintains that any current hearing loss is related to the in-service noise exposure.  Thus, he contends that service connection is warranted.

Notably, in September 2008, the RO granted service connection for tinnitus.  In doing so, it was conceded that the Veteran was exposed to "acoustic trauma" during service.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

In June 2008, the Veteran underwent VA audiological examination.  The audiometric results and speech recognition scores reflect that the Veteran did not have impaired hearing for VA purposes under 38 C.F.R. § 3.385.  The examiner found that no hearing loss was present.

At his hearing, the Veteran testified that his hearing had become worse since the June 2008 examination.  Additionally, more recent VA treatment records list hearing loss in the Veteran's past medical history; however, no audiograms are of record.  

In view of this evidence, the Board finds that the claim should be remanded in order to schedule the Veteran for another VA audiological examination to address whether the Veteran meets the criteria for impaired hearing for VA purposes.  In addition to the examination, if impaired hearing is identified, an opinion should be provided that addresses whether the Veteran has hearing loss that is attributable to his active military service.

In regards to sleep apnea, the Veteran contends that service connection is warranted because he believes the he experienced similar symptoms of his recently diagnosed sleep apnea during military service.  The Veteran acknowledges that he was not expressly diagnosed with sleep apnea during service.  At his hearing, he noted that there was no sleep study center in Iraq.  However, the Veteran testified that he had problems sleeping while he was in Iraq, including from snoring and interrupted breathing while sleeping.  D.B. recalled that the Veteran would snore loudly and that he could be heard over the radio.  D.B. also stated that the snoring would stop from time to time and it seemed as if the Veteran stopped breathing.  Additionally, the Veteran and D.B. believe that the Veteran's sleep apnea may be related to in-service exposure to "burn pits."  They stated that the Veteran was in close proximity to burn pits where trash and fuel were burned daily.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not yet been afforded a VA examination in connection with his claim of service connection for sleep apnea.

Given that there is evidence of a current disability, evidence tending to establish than an event, injury, or disease occurred in service, and at least an indication that the two may be related, the Board finds that the sleep apnea claim should be remanded in order to schedule the Veteran for a VA examination with a nexus opinion.

With respect to the Veteran's service-connected psoriasis, a VA examination was conducted in December 2007.  At his hearing, the Veteran testified that his psoriasis had worsened and it was affecting additional areas of the body.  A more recent VA skin examination was conducted in July 2008; however, the report does not contain percentage measurements of the exposed and total area of the body affected by psoriasis, which is necessary in order to evaluate the disability according to the rating criteria.  See 38 C.F.R. § 4.118 (Diagnostic Code 7816) (2010).  Given that over three years have passed since the December 2007 VA compensation examination and that there is an indication that the disability may have worsened, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of the psoriasis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

It appears that the Veteran continues to receive regular treatment at the Muskogee VAMC and Tulsa outpatient clinic.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since May 2009) from the Muskogee VAMC and Tulsa outpatient clinic, and associate the records with the claims folder.

2.  Schedule the Veteran for a VA audiological examination to determine the extent and etiology of any hearing loss.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).  With respect to any diagnosed hearing loss, the examiner should provide an opinion, consistent with sound medical judgment, as to the medical probabilities that any hearing loss is related to the Veteran's active military service, to include the Veteran's stated noise exposure to gun fire and explosions.  The examiner should also address the possibility of post-service onset.  All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.  Schedule the Veteran for a VA examination in connection with his claim of service connection for sleep apnea.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should provide an opinion, consistent with sound medical judgment, as to the medical probabilities that the Veteran has sleep apnea that had its onset during or is otherwise attributable to his active military service, to include consideration of the Veteran's in-service symptoms and presence near burn pits.  The examiner should also address the possibility of post-service onset.  All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

4.  Schedule the Veteran for a VA skin examination to determine the severity of his service-connected psoriasis.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the percentage of the Veteran's entire body that is affected by his psoriasis, and a specific finding should be made as to the percentage of exposed areas affected.  The examiner should determine if the Veteran requires systemic therapy for psoriasis, such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration in weeks of such therapy during a 12-month period.   All opinions should be set forth in detail and explained in the context of the record.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.

6.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


